
	

113 SRES 510 ATS: Congratulating the Newport Jazz Festival on its 60th anniversary. 
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 510
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Reed (for himself and Mr. Whitehouse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Newport Jazz Festival on its 60th anniversary. 
	
	
		Whereas, in 1954, the first Newport Jazz Festival featured icons of American jazz such as Ella
			 Fitzgerald,
			 Billie Holiday, and Dizzie Gillespie;Whereas the Newport Jazz Festival has provided some of the most memorable moments in jazz history,
			 including the Duke Ellington Orchestra's 1956 performance of Diminuendo and Crescendo in Blue, featuring a 27-chorus saxophone solo by Paul Gonsalves;Whereas  the ongoing mission of the Newport Jazz Festival is to celebrate jazz music and to make
			 the case for its relevance;Whereas the Newport Jazz Festival has become a world-renowned event featuring established and
			 emerging artists and bringing together music lovers, musicians, academics,
			 and critics;Whereas for the past 60 years, the  Newport Jazz Festival and the
			 Newport Folk Festival have made a difference in the cultural life of the
			 people of the United States and have  provided a soundtrack of freedom for
			 generations; andWhereas, from August 1, 2014, through August 3, 2014, thousands of	people will come together
			 in Newport, Rhode Island, to celebrate the 60th Newport Jazz  Festival:  
			Now, therefore, be it
	
		That the Senate—
			(1)commemorates the 60th Newport Jazz Festival taking place from August 1, 2014, through August 3,
			 2014, in Newport, Rhode
			 Island;(2)recognizes the historical significance of the Newport Jazz Festival and the role the festival has
			 played in celebrating jazz music and making it relevant to generations of
			 people in the United States; and(3)recognizes the musicians, sponsors, volunteers, and the community of Newport, Rhode Island for
			 continuing the tradition of the Newport Jazz Festival.
